TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00420-CV



Greg Abbott, in His Official Capacity as Governor of the State of Texas; Jaime Masters, in
Her Official Capacity as Commissioner of the Texas Department of Family and Protective
   Services; and the Texas Department of Family and Protective Services, Appellants

                                                 v.

        PFLAG, Inc.; Mirabel Voe, Individually and as Parent and Next Friend of
Antonio Voe, a Minor; Wanda Roe, Individually and as Parent and Next Friend of Tommy
Roe, a Minor; and Adam Briggle and Amber Briggle, Individually and as Parents and Next
                         Friends of M.B., a Minor, Appellees




              FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-GN-22-002569, THE HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               Appellees, Mirabel Voe, individually and as parent and next friend of Antonio

Voe, a minor, and Wanda Roe, individually and as parent and next friend of Tommy Roe, a

minor, have filed an emergency motion for temporary injunctive relief pursuant to Rule 29.3.

Appellees ask the Court to grant temporary relief and reinstate the trial court’s July 8, 2022 order

granting their application for a temporary injunction. To preserve the status quo while the Court

considers the motion for temporary relief, pending further order of this Court, we temporarily

order that the trial court’s July 8, 2022 “Order Granting Plaintiffs Voes’ and Roes’ Applications

for Temporary Injunction Against Jamie Masters, in Her Official Capacity as the Commissioner
of the Texas Department of Family and Protective Services, and the Texas Department of Family

and Protective Services” is reinstated. See Tex. R. App. P. 29.3 (“[T]he appellate court may

make any temporary orders necessary to preserve the parties’ rights until disposition of the

appeal . . . .”). The Court requests that appellants file a response to the motion for temporary

relief on or before August 1, 2022.

               It is ordered on July 20, 2022.



Before Chief Justice Byrne, Justices Triana and Smith